                                         Case 3:20-cv-03345-WHO Document 163 Filed 07/12/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BMA LLC, et al.,                                    Case No. 20-cv-03345-WHO
                                                        Plaintiffs,
                                   8
                                                                                             ORDER DENYING PLAINTIFFS’
                                                  v.                                         ADMINISTRATIVE MOTION FOR
                                   9
                                                                                             CRYPTOCURRENCY TUTORIAL
                                  10     HDR GLOBAL TRADING LIMITED, et
                                         al.,                                                Re: Dkt. No. 161
                                  11                    Defendants.
                                  12
Northern District of California




                                              Following my Order Denying Motion to Lift Discovery Stay, Dkt. No. 160, plaintiffs filed
 United States District Court




                                  13
                                       an administrative motion offering to provide a cryptocurrency tutorial. Dkt. No. 161. Defendants
                                  14
                                       opposed on grounds that plaintiffs failed to follow procedure provided in Local Rule 7-11 for
                                  15
                                       filing administrative motions, cannot seek another opportunity to advocate their views outside the
                                  16
                                       briefing limits for the pending motion to dismiss, and that such a tutorial is unnecessary. Dkt. No.
                                  17
                                       162.
                                  18
                                              Plaintiffs’ motion is not well taken. As I reiterated in my Order Denying Motion to Lift
                                  19
                                       Stay, “plaintiffs’ opposition to the pending motion to dismiss is due by July 21, 2021, which may
                                  20
                                       be no longer than thirty-five (35) pages. I will not consider anything beyond that.” Dkt. No.
                                  21
                                       160 at 3 n.1. Plaintiffs believe that cryptocurrency tutorial will benefit the court. I think not,
                                  22
                                       particularly at this stage. If I think one is necessary at some point, the arrangements will be made.
                                  23
                                       Plaintiffs should focus on the task at hand—convincing me that they have stated a plausible claim
                                  24
                                       in the Second Amended Consolidated Complaint. The administrative motion is DENIED.
                                  25
                                              IT IS SO ORDERED.
                                  26
                                       Dated: July 12, 2021
                                  27                                                                  William H. Orrick
                                                                                                      United States District Judge
                                  28
